Title: From George Washington to Daniel Brodhead, 10 January 1781
From: Washington, George
To: Brodhead, Daniel


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 10th January 1781.
                        
                        I have recd your favors of the 17th of October and 7th of Decemr—It is to be wished that we had means of
                            retaining the affections of those Indians who appear friendly or of engaging those to take part with us who are
                            otherwise, but as that is not the case, it will be a most desirable object to foment differences among themselves, and as
                            the Delawares have declared against the senecas who have been most troublesome to us they are certainly intitled to our
                            support and protection.
                        Major Genl Baron Steuben is at Richmond in Virginia assisting in compleating the new arrangement of the
                            Virginia line. He will write to you on the subject of Colo. Gibson’s Regt and you will be pleased to comply with his
                            directions respecting throwing the Men into two Companies and calling down the surplus Officers.
                        You will be pleased to attach the Men of Rawlin’s Corps and the independent Companies to the Pennsylvania and
                            Virginia Regiments as they may respectively belong—should there be any Marylanders for the War or for any considerable
                            time to come, you will send them down to Richmond under the care of an Officer that they may join their line—The Officers
                            of those Corps retire upon half pay agreeable to the Regulations of the 3d and 21st October. You will transmit me a Return
                            of their Names and Ranks. I am &c.

                    